UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 01-4535
LARRY WARREN JOHNSON,
             Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 01-4536
LARRY WARREN JOHNSON,
             Defendant-Appellant.
                                       
           Appeals from the United States District Court
     for the Eastern District of North Carolina, at Wilmington.
                James C. Fox, Senior District Judge.
                     (CR-00-53-F, CR-00-52-F)

                      Submitted: June 27, 2002
                      Decided: October 1, 2002

   Before WIDENER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


                            COUNSEL

Joseph B. Gilbert, MCNEIL & GILBERT, Jacksonville, North Caro-
lina, for Appellant. John Stuart Bruce, United States Attorney, Anne
2                     UNITED STATES v. JOHNSON
M. Hayes, Assistant United States Attorney, Felice McConnell Cor-
pening, Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Larry Warren Johnson was convicted by a jury on one indictment
of theft of U.S. Postal Service money orders, 18 U.S.C.A. § 500
(West 2000), submission of false documents to the U.S. Postal Ser-
vice, 18 U.S.C.A. § 1001(a)(3) (West 2000), and misappropriation of
U.S. Postal Service funds by a postal service employee, 18 U.S.C.A.
§ 1711 (West 2000). On a separate indictment, the jury convicted
Johnson of robbery of a U.S. Postal Service highway contract driver,
18 U.S.C.A. § 2114 (West 2000), and brandishing a firearm during a
crime of violence, 18 U.S.C.A. § 924(c)(1)(A)(ii) (West 2000). John-
son was sentenced to 130 months imprisonment. On appeal, he main-
tains that there was insufficient evidence to support his convictions
for postal robbery and brandishing a firearm. We affirm.

   This court must affirm the conviction if there is substantial evi-
dence, when viewed in the light most favorable to the Government,
to support the verdict. Glasser v. United States, 315 U.S. 60, 80
(1942). In determining whether the evidence is substantial, this court
views the evidence in the light most favorable to the Government and
inquires whether there is evidence sufficient to support a finding of
guilt beyond a reasonable doubt. United States v. Burgos, 94 F.3d
849, 862 (4th Cir. 1996) (en banc). In evaluating the sufficiency of
the evidence, this court does not review witness credibility and
assumes the fact finder resolved all contradictions in the evidence in
the Government’s favor. United States v. Romer, 148 F.3d 359, 364
(4th Cir. 1998). The fact finder, not the reviewing court, weighs the
                      UNITED STATES v. JOHNSON                      3
credibility of the evidence and resolves any conflicts in the evidence
presented, and if the evidence supports different reasonable interpre-
tations, the jury decides which to believe. United States v. Murphy,
35 F.3d 143, 148 (4th Cir. 1994).

   We have carefully reviewed the record and we find sufficient evi-
dence to support Johnson’s convictions for postal robbery and bran-
dishing a firearm. Accordingly, we affirm Johnson’s convictions and
sentence. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

                                                         AFFIRMED